Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed on March 15, 2021 have been received.
Claims 1-11 are pending in this application, and were examined on the merits.

Answer to Arguments:
Withdrawn Objection and Rejections:
The objection to claim 7 is withdrawn due to the amendments to claim 7 filed on 03/15/2021.
The rejection of claim 8 on the basis that it contains an improper Markush grouping of alternatives, is withdrawn due to the amendments to claim 8 filed on 03/15/2021.
With respect to the rejection of claim 7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement deposit of biological material rejection, applicant arguments stating commercial availability of the claimed yeast strains as recited in claim 8 (page 10, part III. of Remarks filed on 3/15/2021) that; "The claimed yeasts that make PEFA are in phylum Basidiomycota, class Microbotryomycetes, order Sporidiobolales and the strains are identified in the specification by the Phaff collection ID number (e.g. UCDFST 04-877) as well as GenBank accession numbers (e.g. KR149271). Both collections are publicly accessible. The Applicant submits that the description of the relevant yeasts in the specification by taxonomy, Phaff collection deposit ID number and GenBank accession numbers satisfies the requirements for patentability under 35. U.S.C. 112, first paragraph” are fully considered and are persuasive therefore the rejection is withdrawn. 

The previous rejection of claims 1-2 and 8 under 35 U.S.C. 101 is withdrawn due to the amendments to the claims filed on 03/15/2021.
The previous rejection of claims 1, 2, 5, 6 and 8-11 under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al., is withdrawn due to the amendments to claims filed on 03/15/2021.


Applicant arguments with respect to the above mentioned (101, 102 and 103) rejections are moot because the rejections are withdrawn, and further due to the new grounds of rejection necessitated by amendments to the claims filed on 3/15/2021.

Claim Rejections - 35 USC § 101
(Law of Nature or Natural Product)

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 8 are rejected under 35 U.S.C. 101 because; 
The claimed invention is directed to a judicial exception, i.e., a natural product without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

According to Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, “the judicial exceptions are for subject matter that has been identified as the ‘‘basic tools of scientific and technological work,’’ which includes ‘‘abstract ideas’’ such as mathematical concepts, certain methods of organizing human activity, and mental processes; as well as laws of nature and natural phenomena”, and “the USPTO has set forth a revised procedure, rooted in Supreme Court caselaw, to determine whether a claim is ‘‘directed to’’ a judicial exception under the first step of the Alice/Mayo test (USPTO Step 2A).” (Also see “2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices, p. 50-57”).

	According to the above-mentioned Guidance, if the claim does recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas in Section I), then the claim is not eligible at Prong One of revised Step 2A. 
In this case, the claimed yeast culture comprising: a population of phylum Basidiomvcota class Microbotrvomvcetes yeast cells, one or more hydrophilic carbon sources, and/or at least about 1 g/L polyol lipid, and further comprising one or more hydrophobic carbon sources, recited in claims 1-2 and 8, falls within judicial exception, i.e., a natural phenomenon or a natural product. 
Because, yeast cells of phylum Basidiomvcota class Microbotrvomvcetes, one or more hydrophilic carbon sources, and/or at least about 1 g/L polyol lipid (Rhodotorula glutinis in a culture medium containing glucose producing 1-2 g/L extracellular [polyol] lipids) (see for example, p. 832 Table 1 first two Rhodotorula glutinis strains, “Method of Oil production”, and Abstract of Tulloch et al.) and (see page 1 right-hand column “Scientific Classification of Rhodotorula glutinis according to Wikipedia), and hydrophobic carbon sources (see for example, p. 832 Table 1 3rd column “Glycerol”).

According to the above-mentioned Guidance in Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. This prong adds a more detailed eligibility analysis to step one of the Alice/Mayo test (USPTO Step 2A) than was required under prior guidance.
In this case, claims 1, 2 and 8 do not recite additional elements that integrate the exception into a practical application of that exception, i.e., yeast cells of phylum Basidiomvcota class Microbotrvomvcetes, one or more hydrophilic carbon sources, and/or at least about 1 g/L polyol lipid, and further comprising one or more hydrophobic carbon sources, do not consider to improve the judicial exception or do not apply or use the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception. As such the claim as a whole 

According to the above-mentioned Guidance, if the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B.
In this case, the claims 1, 2, and 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as explained above, providing yeast cells of phylum Basidiomvcota class Microbotrvomycetes, one or more hydrophilic carbon sources, and/or at least about 1 g/L polyol lipid, and further one or more hydrophobic carbon sources, are all well understood, routine, and conventional activities, which are also specified at a high level of generality, previously known in the art and routinely taken by others, thus are not sufficient to ensure that the claims amount to significantly more than the judicial exception .
As such said additional elements recited in the claims do not provide ‘‘significantly more’’ than the recited judicial exception, and those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities. Thus, because the claimed additional elements of represent well-understood, routine, conventional activities, in common use in the field of fungal taxonomy, and said additional elements are not sufficient to amount to significantly more than the judicial exception.
Therefore, the subject matter of claims 1, 2 and 8 as a whole is not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 reads “sugar moieties selected from … glycerol”, renders the claim indefinite because glycerol is not a sugar moiety.  
Suggestion: in claim 8, line 5, delete “glycerol”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 8-11are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tulloch et al. (Canadian Journal of Chemistry, 1964, Vol. 42, p. 830-835), as evidenced by Wikipedia (Rhodotorula glutinis according to Wikipedia, downloaded on 05/17/2021, 4 pages of PDF). 
Regarding claim 1, Tulloch et al. disclose a yeast culture comprising: a population of phylum Basidiomvcota class Microbotrvomvcetes yeast cells, one or more hydrophilic carbon sources, and/or at least about 1 g/L polyol lipid (Rhodotorula glutinis in a culture medium containing glucose producing 1-2 g/L extracellular [polyol] lipids) (see for example, p. 832 Table 1 first two Rhodotorula glutinis strains, “Method of Oil production”, and Abstract) and (see page 1 right-hand column “Scientific Classification of Rhodotorula glutinis according to Wikipedia).
rd column “Glycerol”).
Regarding claim 5, Tulloch et al. disclose culture comprises one or more hydrophilic carbon sources at a concentration in the range of about 0.2% (w/v) to about 70% (w/v) (4% glucose in the medium) (see for example, p. 832 “Method of Oil production ).
Regarding claim 8, Tulloch et al. disclose the hydrophilic carbon source is a sugar moieties selected from the group consisting of glucose, sucrose, xylose, galactose, rhamnose, arabinose, mannose, cellobiose, galacturonic acid, lactose, sophorose, glycerol, and mixtures thereof (medium comprises glucose) (see for example, p. 832 “Method of Oil production ).
Regarding claim 9, Tulloch et al. disclose he polyol lipid is a lipid selected from the group consisting of a 3-hydroxy fatty acid moiety from 10 to 24 carbon atoms in length, a sugar alcohol moiety esterified to the carboxyl end of a 3-hydroxy fatty acyl moiety, an acetylated 3-hydroxy fatty acyl moiety; acetylated, non-esterified hydroxy groups of a polyol lipid sugar alcohol moiety, a polyol lipid sugar alcohol moiety comprising a mannitol or arabitol backbone, and one or more polyol esters of fatty acid (PEFAs) (a 3-hydroxy fatty acid moiety from 10 to 24 carbon atoms in length, i.e., methyl 3-hydroxypalmitate and methyl 3-hydroxystearate had carbon numbers of 17.7 and 19.7 respectively) (see for example,. p. 832 3rd paragraph lines 1-3, p. 833 6th paragraph line 3, and Abstract) .
In addition, regarding the limitations of claims 10 and 11, although Tulloch et al. do not explicitly teach the culture comprises a polyol lipid profile comprising: a) at least about 20% of an acetylated C16:0 3-hydroxy fatty acid esterified to arabitol comprising 4 acetylations (Molecular Formula: C31H52012) … , and the culture comprises a polyol lipid profile comprising at least about 25% of an acetylated C16:0 3-hydroxy fatty acid esterified to arabitol comprising 4 acetylations (Molecular Formula: C31H52012) … , however because Tulloch et al. disclose the claimed yeast culture comprising: a population of phylum Basidiomvcota class Microbotrvomvcetes yeast cells, one or more hydrophilic carbon sources, and/or at least about 1 g/L polyol lipid, therefore the claimed polyol lipid profiles as recited in claims 10 and 11 not explicitly disclosed would be inherently present in the culture medium of Tulloch et al.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tulloch et al. (Canadian Journal of Chemistry, 1964, Vol. 42, p. 830-835) and Wikipedia (Rhodotorula glutinis according to Wikipedia, downloaded on 05/17/2021, 4 pages of PDF), as applied to claims 1, 2, 5 and 8-11 above, and further in view of previously cited Sitepu et al. and Spencer et al.
The teachings of Tulloch et al. as evidence by Wikipedia regarding the limitations of claims 1, 2, 5 and 8-11 were discussed above in detail.

Tulloch et al. do not teach wherein the culture further comprises an iron salt of a concentration in the range of about 0.001 mg/L to about 10 g/L (claim 3), wherein the iron salt is selected from the group consisting of iron chloride (II) & (III), … , and organometallic complexes thereof (claim 4), the culture comprises a carbon to nitrogen ratio of about 5:1 to about 400:1 (claim 6), and wherein the population of basidiomycetous yeast cells comprises one or more strains selected from the group consisting of: a) Rhodotorula babjevae (syn. Rhodosporidium babjevae) strain NRRL Y- 67018 (also deposited as UCDFST 04-877) … (claim 7). 
However, regarding the limitations of claims 3, 4, 6 and 7, Sitepu et al. teach oleaginous basidiomycetous yeast cells Rhodotorula sp. strain Rhodotorula babjevae  UCDFST 05-775 (Rhodotorula babjevae  UCDFST 05-775 in culture condition A) (see for example, p. 366 left-hand column 3rd paragraph, and p. 368 Table 3 Rank No. 2) and the culture medium comprises a hydrophilic carbon source (Culture condition A, comprises carbon source glucose) (see for example, p. 362 left-hand column 2nd paragraph line 12). Sitepu et al. also teach adding an iron salt of a concentration in the range of about 0.001 mg/L to about 10 g/L to the culture medium of a basidiomycetous yeast cells and the iron salt is selected from the group consisting of iron chloride (II) & (III)  ... (FeCl3 0.08 g/L in growth medium) (see for example, p. 362 left-hand column 2nd paragraph line 12). Sitepu et al. teach culture comprises a carbon to nitrogen ratio of about 5:1 to about 400:1 (medium containing 120 g glucose/L and 0.5 g/L ammonium chloride) (p. 362 left-hand column 2nd paragraph lines 7-10).
In addition, before the effective filing date of the invention, Spencer et al. teach basidiomycetous yeast of Rhodotorula sp. produce polyol lipids (see p. 153 right-hand column 3rd paragraph). 
Therefore, a person of ordinary skill in the art before the effective filing date of the invention, knowing that basidiomycetous yeast of Rhodotorula sp. produce polyol lipids (as taught by Spencer et al.), would have been motivated to modify the culture composition of prior art by substituting basidiomycetous yeast of Rhodotorula sp. strain Rhodotorula babjevae (taught by Sitepu et al.) for the basidiomycetous yeast cells in the culture composition taught by Tulloch et al. and further by applying a carbon to nitrogen ratio of about 5:1 to about 400:1 and adding an iron salt at the claimed concentration range according to the teachings of Sitepu et al. with a reasonable expectation of success in providing the claimed yeast culture composition. Because substituting one known polyol lipid producing basidiomycetous yeast for another polyol lipid producing basidiomycetous yeast cells in the culture medium or prior art would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention (Also, see MPEP 2144.06 II.). Because, Tulloch et al. disclose/teach a yeast Rhodotorula sp. strain Rhodotorula babjevae  UCDFST 05-775, and adding an iron salt of a concentration in the range of about 0.001 mg/L to about 10 g/L to the culture medium of a basidiomycetous yeast cells, culture comprises a carbon to nitrogen ratio of about 5:1 to about 400:1, and further because Spencer et al. teach basidiomycetous yeast of Rhodotorula sp. produce polyol lipids.

Conclusion:
No claim(s) is allowed at this time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached on IFP, in general Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651